         Case 4:19-cr-40018-TSH Document 108 Filed 08/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                             )
                                                     )
               V.                                    )
                                                     )       Docket No. 19-cr-40018-TSH
JULIO RIVERA                                         )
                                                     )
               Defendant                             )


            GOVERNMENT'S MOTION IN LIMINE RE LARCENY ARREST

       The government moves in limine to preclude any evidence or argument by the defense as

to the cooperating witness’s arrest for larceny of more than $250 in 2010. The charge was

dismissed. As far as the government is aware, that is the only charge on the cooperator’s record.

Moreover, because the cooperator was not convicted, there is no basis for impeachment under

Federal Rule 609.



                                             Respectfully submitted,

                                             NATHANIEL R. MENDELL
                                             Acting United States Attorney


                                     By:     /s/ John T. Mulcahy
                                             John T. Mulcahy
                                             Mackenzie Queenin
                                             Assistant United States Attorneys
                                             617-748-3641
          Case 4:19-cr-40018-TSH Document 108 Filed 08/05/21 Page 2 of 2



                                          Certificate of Service

         I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                                  /s/ John T. Mulcahy
                                                  John T. Mulcahy
                                                  Assistant U.S. Attorney

Date: July 28, 2021




                                                     2
